Citation Nr: 0924563	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for purposes of establishing eligibility for Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1952 to April 1955.  
The Veteran died in April 1995.  The appellant claims to be 
the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that determined that 
the appellant was not entitled to recognition as the 
Veteran's surviving spouse for purposes of eligibility for 
DIC benefits.


FINDING OF FACT

The appellant is not considered the surviving spouse of the 
Veteran.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for purposes of establishing eligibility for 
Dependency and Indemnity Compensation (DIC) benefits have not 
been met.  38 U.S.C.A. §§ 101, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.50, 3.55, 3.102 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant seeks to be recognized as the 
surviving spouse of the Veteran in order to qualify for 
appropriate VA benefits.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability, or if the veteran 
was entitled to a 100 percent disability rating from VA for 
10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318.  
Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who otherwise meets the 
eligibility requirements.  38 U.S.C.A. § 1541.  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107.

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 
3.1(j), 3.50.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. See 38 U.S.C.A. § 103; 
38 C.F.R. § 3.52.

In this case, the appellant contends that she is the 
surviving spouse of the Veteran.  The appellant submitted a 
marriage certificate showing her marriage to the Veteran in 
April 1988 and several statements in support of her claim.

In a letter dated November 2001, she indicated that she was 
the estranged wife of the Veteran without fault.  She stated 
that she learned of the Veteran's death from the Social 
Security Administration.

In statements dated July 2003 and March 2004, the appellant 
stated that she and the Veteran cohabitated as husband and 
wife from 1982 until their marriage in early April 1988 and 
continued to cohabitate after marriage until his departure to 
the United States.  She indicated that she and the Veteran 
agreed that he would travel to the United States for medical 
treatment.  

The appellant also stated that she and the Veteran did not 
have a written agreement of separation or apply for a divorce 
or an annulment.  She stated that the Veteran sent her money 
from the United States; however, when his disease became 
severe, he notified her that he could no longer send money.  
She further indicated that she did not live with any other 
man or have a child after the Veteran departed for the United 
States.

In a statement dated July 2004, the appellant indicated that 
she and the Veteran lived together as husband and wife for 6 
years.  She stated that the Veteran left for the United 
States in late April 1988, less than a month after marriage, 
and never returned to the Philippines.  She further stated 
that the Veteran did not communicate with her and that she 
found out about his death through the Social Security 
Administration.  

This statement contradicts the appellant's earlier statement 
that the Veteran kept in contact with her by sending money 
and his eventual notification that he could no longer send 
financial assistance.  Again, the appellant acknowledges that 
she and the Veteran did not cohabitate between late April 
1988 and the Veteran's death in 1995.  She indicated that the 
Veteran did not keep in contact after his departure to the 
United States, which occurred within a matter of weeks after 
their marriage.

In support of the appellant's claim are affidavits from 
P.S.T., Jr, A.D., and D.A.G.  The affidavit from P.S.T., Jr. 
indicates that from January 1988 to December 1988 the 
appellant and the Veteran rented an apartment from him.  He 
stated that the appellant and Veteran lived as husband and 
wife during their stay in the apartment.  

Unfortunately, this statement contradicts the appellant's 
statement that the Veteran left for the United States in 
April 1988.

The affidavit from A.D. indicates that the appellant and 
Veteran lived in her apartment from 1982 to 1987.

The affidavit from D.A.G. indicates that he met the Veteran 
in 1981 when the Veteran was hired at D.A.G.'s place of 
employment.  He stated that he and the Veteran met their 
wives while staying in town awaiting orders.  He indicated 
that the appellant and Veteran rented an apartment together 
and that he visited them often.  He further indicated that he 
and the Veteran were shipmates in 1985 and in 1988, but that 
after the 1988 assignment, D.A.G. never heard from or saw the 
Veteran again.

Though the affidavits support the appellant's claim of 
marriage, the affidavits fail to address the main issue in 
this case: whether the appellant cohabited with the Veteran 
continuously from the date of marriage until his death.  In 
her own statements, the appellant acknowledges that she and 
the Veteran did not cohabitate continuously from the date of 
marriage until his death.

In addition, in support of the appellant's claim for 
benefits, the RO requested medical records from the Veterans 
Affairs Medical Center (VAMC) in San Francisco, California, 
for the dates of January 1985 to December 1987.  VAMC 
indicated that the Veteran was treated at the facility from 
November 1981 until October 1984, but was not treated in 1985 
or 1986, which casts doubt upon the appellant's claim that 
she and the Veteran lived as a married couple from 1982 until 
his departure to the United States in 1988.

In addition to the evidence supplied by the appellant and 
obtained by the RO, the Board reviewed the claims file and 
documents provided by the Veteran in support of claims that 
he filed prior to his death.

In July 1993, the Veteran filed for VA benefits.  On his VA 
Form 21-526, Application for Compensation or Pension, the 
Veteran indicated that he had never married.  On another 
form, filed August 1993, the Veteran again indicated that he 
was not married, weighing against the appellant's claim.

The Board has considered all of the evidence.  Unfortunately, 
even if the appellant and Veteran were married, the evidence 
fails to show that they cohabitated continuously from the 
date of marriage to the date of the Veteran's death.  The 
evidence also fails to show that the separation was due to 
the misconduct of, or procured by, the Veteran, without the 
fault of the spouse.  The Veteran and appellant agreed to 
separate, or live apart from one another, thus the Board 
cannot find that the appellant is without fault.

For the foregoing reasons, the Board finds that the appellant 
and Veteran did not cohabitate continuously from the date of 
marriage to the date of the Veteran's death without the fault 
of the appellant, and that, as a matter of law, she is not 
the Veteran's surviving spouse for VA benefit purposes.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of lack of legal merit or the lack of 
entitlement under the law).  Therefore, the appellant's claim 
must be denied.

The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction, 
or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of recognition as 
the Veteran's surviving spouse for purposes of VA death 
benefits and any failure to provide notice as to the 
effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case turns on whether the appellant is the surviving 
spouse of the Veteran for purposes of VA death benefits.  
Because the appellant is not the surviving spouse, she is not 
entitled to VA death benefits, and is not entitled to VCAA- 
related assistance and notification.  Absent any evidence 
from the appellant indicating otherwise, there is no need to 
further attempt to confirm the evidence already obtained by 
VA.  As the law is dispositive in this case, the VCAA is not 
applicable.

Assuming without deciding that the VCAA applies, the Board 
finds that each of the content requirements of a VCAA notice 
has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes that the discussion in the June 
2003 and July 2003 letters informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  There is no indication from the appellant of any 
outstanding relevant records that have not been associated 
with the claims folder.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to VA death benefits.  No further assistance to 
the appellant with the development of evidence is required.


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran, for purposes of entitlement to DIC benefits, is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


